Order entered August 4, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00462-CV

                                   PEDRO DIAZ, Appellant

                                                V.

   MULIT SERVICE TECHNOLOGY SOLUTIONS CORPORATION, A MISSOURI
                      CORPORATION, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01850-C

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated May 23, 2017, we

notified Janet Wright, Official Court Reporter for the County Court at Law No. 3, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days. To

date, the reporter’s record has not been filed and we have not received any correspondence from

Ms. Wright.

       Accordingly, we ORDER Janet Wright, to file, within TEN DAYS of the date of this

order either (1) the reporter’s record; (2) written verification no hearings were recorded; or (3)

written verification that appellant has not requested, paid for, or made arrangements to pay for

the record and has not been found entitled to proceed without payment of costs. We notify
appellant that if we receive verification the reporter’s record has not been requested, or that

appellant has not paid for or made arrangements to pay for the reporter’s record and has not

been found entitled to proceed without payment of costs, we will order the appeal submitted

without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

       Honorable Sally Montgomery
       Presiding Judge
       County Court at Law No. 3

       Janet Wright
       Official Court Reporter
       County Court at Law No. 3

       All parties


                                                    /s/       CAROLYN WRIGHT
                                                              CHIEF JUSTICE